UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 Commission File number 1-11826 MIDSOUTH BANCORP, INC. (Exact name of registrant as specified in its charter) Louisiana 72-1020809 (State of Incorporation) (I.R.S. EIN Number) 102 Versailles Boulevard, Lafayette, LA70501 (Address of principal executive offices) Registrant's telephone number, including area code:(337) 237-8343 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $.10 par value American Stock Exchange, Inc. Securities registered pursuant to Section 12(g) of the Act:none Indicate by check mark if this registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes No _X_ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes No _X_ Indicate by check mark whether the registrant(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesXNo Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K X Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.Large accelerated filer Accelerated filer _XNon-accelerated filer Small reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act.) Yes No_X_ The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant as of the last business day of the registrant’s most recently completed second fiscal quarter was approximately $89,084,578.As of February 29, 2008, there were 6,603,844 outstanding shares of MidSouth Bancorp, Inc. common stock. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Company’s Proxy Statement for its 2008 Annual Meeting of Shareholders are incorporated by reference into Part III, Items 10-14 of this Form 10-K. MIDSOUTH BANCORP, INC. 2007 Annual Report on Form 10-K TABLE OF CONTENTS Item 1 - Business Item 1A – Risk Factors Item 1B – Unresolved Staff Comments Item 2 - Properties Item 3 - Legal Proceedings Item 4 - Submission of Matters to a Vote of Security Holders Item 4A - Executive Officers of the Registrant Item 5 - Market for Registrant's Common Stock, Related Stockholder Matters, and Issuer Purchases of Equity Securities Item 6 – Five Year Summary of Selected Consolidated Financial Data Item 7 – Management’s Discussion and Analysis of Financial Position and Results of Operations Item 7A – Quantitative and Qualitative Disclosures about Market Risk Item 8 – Financial Statements and Supplementary Data Notes to Consolidated Financial Statements Item 9 – Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item 9A – Controls and Procedures Item 9B – Other Information Item 10 - Directors, Executive Officers, Promoters, and Control Persons; Compliance with Section 16(a) of the Exchange Act Item 11 - Executive Compensation Item 12 - Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13 - Certain Relationships and Related Transactions Item 14 – Principal Accountant Fees and Services Item 15 - Exhibits and Financial Statement Schedules Part I Item 1 - Business The Company MidSouth Bancorp, Inc. (the “Company”) is a Louisiana corporation registered as a bank holding company under the Bank Holding Company Act of 1956.Its operations are conducted primarily through two wholly owned bank subsidiaries (the “Banks”), MidSouth Bank, N.A. (“MidSouth LA”), chartered in February 1985, and MidSouth Bank-Texas, N.A. (“MidSouth TX”), acquired in October 2004.The Company plans to combine the two banks late in the first quarter of 2008. The Banks MidSouth LA is a national banking association domiciled in Lafayette, Louisiana.MidSouth TX is domiciled in Beaumont, Texas and converted to a national charter in September 2007.The Banks provide a broad range of commercial and retail community banking services primarily to professional, commercial, and industrial customers in their market areas.These services include, but are not limited to, interest bearing and non-interest bearing checking accounts, investment accounts, cash management services, electronic banking services, credit cards, and secured and unsecured loan products.The Banks are U.S. government depositories and are members of the Pulse network, which provides its customers with automatic teller machine services through the Pulse and Cirrus networks.Membership in the Community Cash Network provides the customers of MidSouth LA and MidSouth TX with access to all ATMs operated by the Banks with no surcharge. The MidSouth Franchise operates locations throughout south Louisiana and southeast Texas described below under Item 2 - Properties. Employees As of December 31, 2007, the Banks employed approximately 410 full-time equivalent employees.The Company has no employees who are not also employees of the Banks.Through the Banks, employees receive employee benefits, which include an employee stock ownership plan, a 401(K) plan, and life, health and disability insurance plans.The Company’s directors, officers, and employees are important to the success of the Company and play a key role in business development by actively participating in the communities served by the Company.The Company considers the relationships of the Banks with their employees to be excellent. Competition The Banks face strong competition in their market areas from both traditional and non-traditional financial services providers, such as commercial banks, savings banks, credit unions, finance companies, mortgage, leasing, and insurance companies, money market mutual funds, brokerage houses, and branches that provide credit facilities.Several of the financial services competitors in the Company’s market areas are substantially larger and have far greater resources, but the Company has effectively competed by building long-term customer relationships and customer loyalty through a continued focus on quality customer service enhanced by current technology and effective delivery systems. Other factors, including economic, legislative, and technological changes, also impact the Company’s competitive environment.The Company’s management continually evaluates competitive challenges in the financial services industry and develops appropriate responses consistent with its overall market strategy. The
